Case 7:19-cv-10715-NSR Document 15 Filed 01/21/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

Rita Patrick, §
Plaintiff, §

§

§ Civil Action No, 7:19-cv- 10715(NSR)(PED)
Vv. § Plank Ie Motion LS dens ied wrtheut

§ & rw to ladda Ve
LOCAL 51, AMERICAN POSTAL § prejudice tec hue ve He follow | lt
WORKERS UNION, AFL-CIO, § Beaches (see eee a ke cca Cause
Shanequa Johnson-Duggins, Individually g J dg (S$ &ovg Wt foxy ‘C i, ECE
and as President of Local 51 (hich chovld be Cedi in agtels sedi} re we

Clew\ ic of dae Court ce & mt
R las) SO °
Ws vn C doc. | my

 

PLAINTIFF’S MOTION} FOR DEFAULT JUDGMENT’.

AGAINST DEFENDANT LOCAL 51, AMERICAN POSTAL WORKERS sey aT
AND DEFENDANT SHANEQUA JOHNSON-DUGGINS, INDIVI FSC N :
AND AS PRESIDENT OF LOCAL 51 TEs DISTRICT JUDGE

Plaintiff, Rita Patrick, by Irene Donna Thomas, Esq., her attorney, moves the court as
follows:

1, On November 19, 2019, plaintiff brought an action against defendants, Local 51, American
Postal Workers Union, AFL-CIO and Shanequa Johnson-Duggins, Individually and as President of
Local 51.

2. A copy of the Summons and Complaint was served on Defendants Local 51 and J ohnson-
Duggins on December 6, 2019 and the Affidavits of Service are on file (See Dkt. H# 5, 6).

3. Defendants were required to serve an answer within 21 days, in this case, by December
27, 2019, of service of the summons and complaint.

4. Defendant Local 51 and Defendant Johnson-Duggins, has failed to file an answer to the
complaint or to otherwise plead or defend against it.

5. On January 21, 2020, the Clerk entered a default against Local 51, APWU and Johnson-
Duggins, (See Dkt ## 13, 14).

6. On January 21, 2020, a copy of all papers submitted to this Court in connection with this
motion were mailed to Defendant Local 51 at its last known business address and Defendant

Johnson-Duggins at her last known residence.

7. Plaintiff, Rita Patrick, should be immediately reinstated to her elected position as a shop

 

 
Case 7:19-cv-10715-NSR Document 15 Filed 01/21/20 Page 2 of 2

steward.

8. Plaintiff should recover damages in an amount to be determined by inquest or trial.

Dated: January 21, 2020

/s/

 

Irene Donna Thomas, Esq.
Attorney for Plaintiff

 
